 



EXHIBIT 10.1
[Execution Version]
Employment Agreement
     This Employment Agreement (this “Agreement”), entered into on November 1,
2006, and made effective as of July 12, 2006, is by and among, LIN TV Corp., a
Delaware corporation (“Parent”), and LIN Television Corporation, a Delaware
corporation with its headquarters in Providence, Rhode Island, and a
wholly-owned subsidiary of the Parent (the “Company” and, together with Parent,
the “LIN Companies”), and Vincent L. Sadusky, an individual residing in the
state of Rhode Island (the “Executive”).
RECITALS:
     Whereas, on July 12, 2006 (the “Appointment Date”), the board of directors
of Parent (the “Board of Parent”) appointed Executive to the offices of
director, President, and Chief Executive Officer (“CEO”) of Parent and the board
of directors of the Company has appointed Executive to the same offices in the
Company;
     Whereas, each of Parent and the Company desire that the Company employ
Executive as CEO and President of the Company, and Executive desires to be
employed by the Company in such positions, in accordance with the terms and
subject to the conditions provided herein
     Now, Therefore, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Employment. The Company shall employ Executive and Executive hereby
agrees to serve the LIN Companies on the terms and conditions set forth herein.
     2. Service Period. The term of this Agreement and Executive’s employment
hereunder (the “Service Period”) shall be deemed to have commenced as of the
Appointment Date and shall continue thereafter until the effective date of
termination pursuant to the terms and subject to the conditions of this
Agreement.
     3. Position and Duties.
          (a) During the Service Period, Executive shall serve as the President
and CEO of each of the LIN Companies, reporting only to the Board of Parent in
his capacity as President and CEO of Parent and only to the board of directors
of the Company in his capacity as President and CEO of the Company and, subject
to the LIN Companies’ respective Certificates of Incorporation and By-Laws,
shall have such authority as may be granted from time to time by the respective
boards of directors and as otherwise is inherent in such positions.
          (b) At all times during the Service Period, Parent shall (i) use its
best efforts to have Executive nominated for a seat on the Board of Parent as a
member of the management slate therefor, and (ii) cause Executive to be
appointed to the board of directors of the Company.

 



--------------------------------------------------------------------------------



 



     4. Attention and Effort. Executive covenants and agrees, at all times
during the Service Period, to devote his full business-time efforts, energies
and skills to his duties as President and CEO of each of the LIN Companies, to
serve each of the LIN Companies diligently and to the best of Executive’s
ability and at all times to act in compliance with the rules, regulations,
policies and procedures of the LIN Companies as shall be in effect from time to
time. Executive further covenants and agrees that he will not, directly or
indirectly, engage or participate in any other business, profession or
occupation for compensation or otherwise at any time during the Service Period
which conflicts with the business of the LIN Companies, without the prior
written consent of the Board of Parent; provided, that nothing herein shall
preclude Executive from accepting appointment to or continuing to serve on any
board of directors or trustees of any charitable or not-for-profit organization
or from managing his personal, financial or legal affairs; provided, in each
case, and in the aggregate, that such activities do not materially conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Sections 10, 11 or 12 of this Agreement in any material respect.
     5. Compensation and Other Benefits.
          (a) During the Service Period, Executive shall be paid by the Company
an annual base salary of Five Hundred Thousand Dollars ($500,000) (“Base
Salary”), payable in accordance with the Company’s normal payroll practices. The
Base Salary shall be reviewed by the Compensation Committee of the Board of
Parent no less often than once each calendar year and may be increased, but not
decreased, based on such a review.
          (b) Executive shall be eligible to receive, in addition to the Base
Salary described above, annual bonus payments to be determined by December 31 of
each calendar year during the Service Period, or as soon thereafter as
practicable, but in no event later than March 15 of the subsequent calendar
year; which bonus payments (if any), shall be determined as follows:
               (i) Executive shall be eligible to receive a bonus payment
calculated as set forth in this paragraph (i) (the “Results Bonus”) using a
baseline bonus amount equal to seventy-five percent (75%) of the Base Salary in
effect as of the last day of the calendar year to which the Results Bonus
relates (the “Results Bonus Base Amount”). The amount of the Results Bonus
awarded to Executive, if any, shall be an amount calculated as a percentage of
the Results Bonus Base Amount (the “Results Bonus Percentage”). The Results
Bonus Percentage shall be the percentage set forth on Schedule 5(b)(i)(A) hereto
that corresponds to the respective percentages by which Parent has achieved the
EBITDA and revenue targets established by the Board of Parent, with input from
Executive, for the applicable year, as determined by the Compensation Committee
of the Board of Parent (the “Budget Target”). For purposes of determining the
Results Bonus Percentage for 2006, the parties acknowledge and agree that (y)
any revenue or EBITDA attributable to any assets of the LIN Companies that are
divested prior to January 1, 2007, or with respect to which a contract to divest
has been entered into prior to January 1, 2007, shall be excluded from the
calculation of actual revenue and EBITDA for such year (and shall be subtracted
from the corresponding amount designated as the Budget Target); and (z) Special
Recruitment and Severance Expenses (as defined below in Section 24) shall be
added into the calculation of actual EBITDA results for 2006. The parties
acknowledge and agree that for convenience of reference Schedule 5(b)(i)(B)
shows for

- 2 -



--------------------------------------------------------------------------------



 



illustrative purposes the amount of the Results Bonus corresponding to each
Results Bonus Percentage reflected on Schedule 5(b)(i)(A), and the parties
further acknowledge that such figures shall be subject to adjustment in the
event of any change to the Results Bonus Base Amount and, in the event of any
conflict between Schedules 5(b)(i)(A) and 5(b)(i)(B), Schedule 5(b)(i)(A) shall
control.
               (ii) Executive shall be eligible to receive a bonus payment of up
to twenty-five percent (25%) of the Base Salary in effect as of the last day of
the calendar year to which the foregoing bonus payment relates (the “Performance
Bonus”). The award, if any, of a Performance Bonus and the amount thereof shall
be determined by Compensation Committee of the Board of Parent based upon its
assessment of such factors as it may determine to be relevant, which may include
the performance of the LIN Companies and Executive, general business conditions,
and the relative achievement by Executive or the LIN Companies of any goals
established by the Board of Parent or the Compensation Committee.
     6. Benefits and Expenses. Executive shall receive from the Company such
other benefits as may be granted to senior management of the Company generally,
including health, dental, life and disability insurance and vacation benefits.
In addition, Executive shall be provided with an automobile allowance in
accordance with the Company’s then-current plan. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses.
     7. Incentive Equity. The parties acknowledge that as of the Appointment
Date, Parent granted to Executive an option the (“Option Grant”) to purchase
five hundred thousand (500,000) shares of Parent’s Class A Common Stock, par
value $0.01 per share pursuant to the terms and subject to the conditions of the
LIN TV Corp. Amended and Restated 2002 Stock Plan (the “Option Plan”) and as
further evidenced by that certain Nonqualified Stock Option Letter Agreement,
dated July 11, 2006, by and between Parent and Executive (the “Option
Agreement”). The Option Grant shall be on the terms and conditions of the Option
Plan and the Option Agreement; provided, however, that (a) for purposes of the
Option Grant, and notwithstanding anything to the contrary contained in the
Option Agreement, the term “Cause” shall have the meaning ascribed to such term
in this Agreement; and (b) in the event of a Change in Control (as hereinafter
defined in Section 24) (and notwithstanding the definition of such term in the
Option Agreement) the vesting of the Option Grant shall accelerate and shall be
deemed fully vested as of such Change in Control. For the avoidance of doubt,
the vesting of the Option Grant shall not accelerate in the event of any
termination of this Agreement, including upon a termination Without Cause or
with Good Reason; provided, however, that if Executive is able to demonstrate
that (i) he was terminated by the LIN Companies Without Cause in anticipation of
a Change in Control and (ii) such anticipated Change in Control occurs, then
Executive will be deemed for purposes of the Option Grant, to have remained
employed through the consummation of the Change in Control, and the vesting of
the Option Grant shall accelerate as described in the preceding sentence.

- 3 -



--------------------------------------------------------------------------------



 



     8. Termination. This Agreement and the employment of Executive hereunder
may be terminated as follows:
          (a) By the LIN Companies for “Cause.” Subject to such other terms of
this Agreement, the LIN Companies may terminate this Agreement and the
employment of Executive hereunder for “Cause” by action of the Board of Parent
if the Executive:
               (i) has been convicted of, or entered a pleading of guilty or
nolo contendre (or its equivalent in the applicable jurisdiction) to any
criminal offense (whether or not in connection whether the performance by
Executive of his obligations and duties under this Agreement), excluding
offenses under road traffic laws, or misdemeanor offenses, that are subject only
to a fine or non-custodial penalty;
               (ii) has committed an act or omission involving dishonesty or
fraud;
               (iii) has willfully refused or willfully failed to perform his
obligations and duties under this Agreement or the duties properly assigned to
him in accordance with the terms and conditions of this Agreement, and Executive
has the physical capacity to perform such obligations or duties; or
               (iv) has engaged in gross negligence or willful misconduct with
respect to any of the LIN Companies or any of their affiliates or subsidiaries.
          (b) By the LIN Companies “Without Cause.” The LIN Companies may
terminate this Agreement and the employment of Executive hereunder at any time,
in Parent’s sole discretion, for any reason whatsoever or for no reason, which
termination shall constitute a termination “Without Cause.”
          (c) By Executive for Good Reason. Executive may terminate this
Agreement and his employment hereunder in the event of any of the following
(each of which shall constitute “Good Reason”) and the LIN Companies shall have
failed to have reasonably remedied such condition within thirty (30) days
following written notice from Executive setting forth in reasonable detail the
condition giving rise to such Good Reason:
               (i) either of the LIN Companies fails to perform its respective
obligations or breaches any of its covenants or warranties under this Agreement;
               (ii) the relocation of Executive’s primary office to a location
that is more than thirty-five (35) miles from both of (A) the Company’s
headquarters in Rhode Island, unless such office is moved closer to Executive’s
primary residence at the time of such relocation, and (B) Executive’s residence
at the time of such relocation; or
               (iii) the Board of Parent or the board of directors of the
Company approves, without Executive’s consent or for reasons other than those
set forth in Section 8(a), (A) a reduction in Executive’s Base Salary, the
Results Bonus Base Amount or the target amount for the Performance Bonus, or (B)
the assignment to Executive of any duties inconsistent in any material respect
with, or effect a material diminution of, Executive’s duties,

- 4 -



--------------------------------------------------------------------------------



 



titles, offices, or responsibilities with the Parent or the Company, or any
demotion of Executive from, or any failure to reelect or reappoint Executive to
any of such positions (except in connection with the termination of Executive’s
employment for disability or Cause or as a result of Executive’s death);
provided, however, that with respect to the foregoing clause (B) if subsequent
to a Change in Control (as hereinafter defined in Section 24), Executive
maintains over the business of the Company substantially the same authority and
responsibility with respect thereto that he held prior to such Change in
Control, the requirement that the Executive report to officers or the board of
parent companies, or a change in the title of Executive, shall not of itself
constitute “Good Reason.” Notwithstanding the foregoing, the foregoing clause
(B) of this paragraph (ii) shall not apply to Executive’s duties, title, office,
responsibilities or status as a director of the Company or Parent.
          (d) By Executive Without Good Reason. Executive may terminate this
Agreement and his employment hereunder at any time, for any reason, upon giving
to the LIN Companies thirty (30) days’ written notice of termination of this
Agreement and Executive’s employment hereunder pursuant to this Section 8(d)
(“Notice of Resignation”), during which notice period Executive’s employment and
performance of services will continue; provided, however, that Parent may, upon
notice to Executive and without reducing Executive’s compensation during such
period, excuse Executive from any or all of his duties during such period. The
effective date of the termination of Executive’s employment hereunder shall be
the date specified in the Notice of Resignation delivered in accordance with
this Section 8(d).
          (e) Automatic Termination Upon Death or Disability. This Agreement and
Executive’s employment hereunder shall terminate automatically upon the death or
“total disability” of Executive. The term “total disability” as used herein
shall mean Executive’s inability, with or without reasonable accommodations, to
perform the duties of Executive contemplated by Section 3 hereof for a period
of, or periods aggregating, six (6) months in any twelve (12) month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control, unless Executive is granted a leave of absence by
the Board of Parent. All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and a majority of the members of the Nominating and Corporate
Governance Committees of the Board of Parent. Executive and the LIN Companies
hereby acknowledge that Executive’s ability to perform the duties set forth in
Section 3 hereof is of the essence of this Agreement. Termination under this
Section 8(e) shall be deemed to be effective (i) as of the time of Executive’s
death or (ii) immediately upon determination of Executive’s total disability, as
defined above, by a physician mutually agreeable to Executive and the Board of
Parent.
     9. Severance for Termination Without Cause or Resignation With Good Reason.
          (a) Subject to the terms and conditions of this Section 9 set forth
below, solely in the event that this Agreement and Executive’s employment
hereunder is terminated (y) by the LIN Companies Without Cause pursuant to the
terms and subject to the conditions of Section 8(b) hereof; or (z) by Executive
with Good Reason pursuant to the terms and subject to the conditions of Section
8(c) hereof, then:

- 5 -



--------------------------------------------------------------------------------



 



               (i) The Company shall pay to Executive a severance payment (the
“Severance Payment”) in an amount equal to the sum of (A) Executive’s Base
Salary in effect at the time of such termination and (B) the aggregate amount,
if any, of the Results Bonus and Performance Bonus most recently awarded to
Executive prior to such termination; provided, however, that if such termination
occurs prior to the award of Executive’s initial Results Bonus and Performance
Bonus under this Agreement (or the determination that no such award shall be
made), the payment under this clause (B) shall be the sum of the maximum
applicable Performance Bonus plus the Results Bonus that would otherwise be due
had Executive remained employed with the Company (the “Post-Termination Results
Bonus”). The Severance Payment shall be due and payable in twenty-six
(26) substantially equal payments following such termination; provided, however,
that the portion of the Severance Payment comprised of the Post-Termination
Results Bonus, if applicable, may be deferred as necessary until the Board of
Parent has determined the amount of such Post-Termination Results Bonus.
               (ii) In addition, during the twelve-month period following a
termination giving rise to the Severance Payment, the Company shall continue to
pay the employer’s normal portion of the costs of Executive’s health and dental
insurance premiums in an amount consistent with that paid on the date of
termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides the Company with
proof of such participation. If Executive chooses to receive COBRA coverage from
the Company’s group health plans during this twelve-month period, such coverage
shall count toward the maximum coverage period permitted under such plan.
          (b) The payment of the Severance Payment and the provision of the
benefits described in this Section 9 are expressly contingent on Executive’s
execution of a standard severance and release agreement containing only a
release of any and all claims by him against the LIN Companies and all
predecessors, successors, affiliates and subsidiaries thereof, except for claims
relating to (i) the Severance Payment and other post-employment payments and
benefits due pursuant to the terms and subject to the conditions of this
Agreement; (ii) claims for benefits under the employee benefit plans of the LIN
Companies in which Executive participates, and (iii) claims for indemnification
or insurance, if applicable, arising following his employment). Notwithstanding
anything to the contrary contained herein, Employer retains the right to
terminate the initiation or continuation of the Severance Payment and other
benefits described in this Section 9 and to recover from Executive any and all
amounts previously paid (as well as to pursue any other remedies available at
law or in equity) if it discovers that Executive engaged in any fraud, theft,
embezzlement, serious or substantial misconduct materially injuring the LIN
Companies’ reputation, or gross negligence while employed by the Company or if
Executive materially breaches this Agreement, including any breach by Executive
of his obligations and covenants under Sections 10, 11, or 12 hereof.
          (c) Subject to such adjustments as may be necessary in accordance with
the proviso set forth in the last sentence of Section 9(a)(i), all payments made
under this Section 9 shall be made to Executive at the same interval as payments
of salary were made to Executive immediately prior to termination.
Notwithstanding the foregoing or anything to the contrary contained herein, if
the Company determines that Executive is a “Specified Employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code (as hereinafter defined), or any
successor thereto or as such may be amended hereafter (“Section 409A”), then to
the extent necessary to

- 6 -



--------------------------------------------------------------------------------



 



satisfy the requirements of Section 409A, any portion of the severance
compensation under this Section 9 that shall constitute deferred compensation
within the meaning of Section 409A shall not be due and payable to Executive
until the date that is six (6) months after the date of termination, if
necessary to avoid tax penalties under Section 409A. In the event of such delay
in payment, on the day following the expiration of such six month period
Executive shall be paid the delayed portion of the severance compensation plus
interest for the period of such delay, which interest shall be calculated at a
rate equal to the interest rate then earned by the LIN Companies’ excess cash
balances on bank deposit.
          (d) Except as expressly provided in paragraph (a) above, upon the
termination of this Agreement and Executive’s employment hereunder (including
for Cause or without Good Reason, or upon Death or Disability pursuant,
respectively, to Sections 8(a), 8(d) and 8(e)), Executive shall not be entitled
to any payments hereunder, other than for Accrued Obligations, which the Company
shall pay to Executive in a lump sum immediately following such termination. For
purposes of this Agreement, “Accrued Obligations” shall mean the sum of (i) any
portion of Executive’s accrued but unpaid Base Salary through the date of death
or termination of employment, as the case may be; (ii) any accrued but unpaid
vacation or expense reimbursements; (iii) any then declared but unpaid Results
Bonus and Performance Bonus, as applicable, with respect to the fiscal year
preceding the fiscal year in which the termination occurs; (iv) any (A) Results
Bonus and Performance Bonus for the fiscal year in which the termination occurs,
as applicable, pro rated for service through the date of termination (and, if
not determined as of the date of termination, such payment, if any, to be due
and payable reasonably following the determination of such amounts) or
(B) Results Bonus and Performance Bonus earned for that year if termination
occurs at the end of the year but prior to payment; provided, however, Executive
shall receive no payment under (A) or (B) upon a termination by the LIN
Companies for Cause; and (v) any compensation previously earned but deferred by
Executive (together with interest, to the extent and in the manner applicable
pursuant to terms and subject to the conditions of Section 9(c)) prior to the
date of termination that has not yet been paid.
     10. Non-Disclosure.
          (a) Executive acknowledges that during the period of his employment
with the Company prior to the Appointment Date, he has had, and thereafter
during the Service Period, he will have, access to trade secrets and other
confidential or proprietary information of the LIN Companies and their
respective affiliates and subsidiaries (“Confidential Information”). Executive
acknowledges that as used herein, Confidential Information includes, but is not
limited to, all methods, processes, techniques, practices, pricing information,
billing histories, customer lists or requirements, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing businesses, research, reports, and technological innovations in any
stage of development. Confidential Information also includes, but is not limited
to, all notes, records, software, drawings, handbooks, manuals, policies,
contracts, memoranda, sales files, or any other documents generated or compiled
by any employee of the LIN Companies or any of its respective affiliates or
subsidiaries. Notwithstanding the foregoing, Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public or the LIN Companies’ respective competitors by either of the LIN
Companies (except

- 7 -



--------------------------------------------------------------------------------



 



where such public disclosure has been made by Executive or another without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.
          (b) Executive agrees that, both during the Service Period and after
the termination of his employment hereunder for any reason, he will use his
reasonable best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, unless done so on behalf of the LIN
Companies or to the extent required by law.
          (c) All Confidential Information is, and shall remain, the exclusive
property of the LIN Companies, and Executive hereby covenants and agrees that he
shall promptly return all such information to the LIN Companies upon termination
of this Agreement or at any other time when requested by the LIN Companies.
     11. Non-Competition.
          (a) During the Service Period and for one (1) year after the
termination of this Agreement for any reason, whether with or Without Cause or
whether upon resignation with or without Good Reason, Executive shall not
Compete (as hereinafter defined) with any material business then conducted by
the LIN Companies or their respective affiliates or subsidiaries (collectively,
“LIN”) without the prior written consent of the LIN Companies; except that,
notwithstanding this Section 11, Executive may perform any duties on behalf of
the LIN Companies as the Board of Parent shall approve and direct. For purposes
of this Agreement, the term “Compete” shall mean engaging in a business as a
more than five percent (5%) stockholder or other holder of a five percent (5%)
or greater equity interest of any Person (as hereinafter defined in Section 24)
(whether direct or indirect, including the right to acquire such percentage
equity interest), as an employee, a partner, an agent, a consultant, or any
other individual representative capacity of, to or for any Person, as an officer
of any Person, or a member of the board of directors, board of managers, or
other managing body of such Person (unless Executive’s duties, responsibilities,
and activities, including supervisory activities, for or on behalf of such
Person or in such business are not related in any way to such “competitive”
activity) if it involves:
               (i) owning or Managing (as defined below in Section 24) one or
more local television stations in any designated market area in which the
Company or any direct or indirect subsidiary thereof (a “Subsidiary”) owns or
Manages, one or more local television stations (the “Restricted Markets”); or
               (ii) rendering services or advice pertaining to the business or
operation of television stations in a Restricted Market, or on behalf of, any
Person which is in competition with the Company or any of its affiliates or
subsidiaries.
          (b) Upon and subject to reasonable notice and information being
provided to the LIN Companies by Executive prior to Executive’s entering into a
position or association

- 8 -



--------------------------------------------------------------------------------



 



which may cause Executive to engage in activities in breach of paragraph
(a) above, Parent will conduct a timely review of such proposed position or
association and notify Executive in writing regarding Parent’s view as to
whether Executive will thereby breach the terms and conditions of paragraph
(a) above.
     12. Non-Solicitation. Executive agrees that, during the twelve (12) month
period immediately following termination of this Agreement, for whatever reason,
with or without Cause or whether resignation with or without Good Reason,
Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, or hire any executive, employee, or
consultant of LIN to cease his relationship with LIN or solicit, influence,
entice or in any way divert any customer, distributor, partner, joint venturer
or supplier of LIN to terminate such person’s relationship with LIN, in order to
be employed by or do business with a Person that Competes with the LIN Companies
or with any other entity that derives benefit from the production, marketing,
broadcasting or other distribution or syndication of products, services,
programs or other content that compete with products then produced or services,
programs or other content then being provided, marketed, broadcast, distributed
or syndicated by LIN or the feasibility for production of which LIN is then
actually studying or is preparing to market or is developing; provided, however,
that this Section 12 shall apply only within the geographic area set forth in
Schedule 12 hereto.
     13. Acknowledgment of Restrictive Covenants. Executive acknowledges that
the covenants specified in Sections 10, 11, 12, and 15 hereof (collectively, the
“Protective Provisions”) contain reasonable limitations as to time, geographic
area, and scope of activities to be restricted and that such promises do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, Confidential Information, trade secrets, customer and employee
relations, and other legitimate business interests of the LIN Companies.
Executive also acknowledges and agrees that any violation of the covenants set
forth in the Protective Provisions would bestow an unfair competitive advantage
upon any Person, which might benefit from such violation, and would necessarily
result in substantial and irreparable damage and loss to the LIN Companies.
     14. No Inconsistent Obligation. In order to induce the LIN Companies to
enter into this Agreement, Executive represents and warrants to each of the LIN
Companies that neither the execution nor the performance of this Agreement by
Executive will violate or conflict in any way with any other agreement to which
Executive may be bound, or with any other duties imposed upon Executive by
corporate or other statutory or common law.
     15. Intellectual Property. Executive and the LIN Companies hereby covenant
and agree that all intellectual property of any kind, whether now or later
created, developed or produced, developed by Executive, whether directly or
indirectly, in connection with services rendered by Executive for or on behalf
of the LIN Companies, or from the use of premises or property owned, leased,
licensed or contracted for by the LIN Companies, both prior to and subsequent to
the date of this Agreement, or otherwise developed by Executive during the
Service Period which is in any way related to the Company’s business, as
conducted or proposed to be conducted, shall be the property of the Company.
Executive hereby assigns to the Company any and all rights and interests he now
has or may hereafter acquire in and to such intellectual property.

- 9 -



--------------------------------------------------------------------------------



 



     16. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery when delivered by
hand, (b) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested, all addressed as set forth on
Schedule 16 attached hereto or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
     17. Injunctive Relief; Cumulative Rights. The parties agree that, without
limitation of the rights of the LIN Companies with respect to any other breach
of this Agreement, the harm to each of the LIN Companies arising from any breach
by Executive of the Protective Provisions could not adequately be compensated
for by monetary damages, and accordingly each of the LIN Companies shall, in
addition to any other remedies available to it at law or in equity, be entitled
to seek and, if so ordered by a court of competent jurisdiction, obtain,
preliminary and permanent injunctive relief against such breach. Executive
agrees that the various provisions of this Agreement shall be construed as
cumulative, and no one of them is exclusive of the other, or exclusive of any
rights allowed by law.
     18. Withholding. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive shall be subject to the withholding of such amounts relating to taxes
as the Company may reasonably determine it is legally required to withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
     19. No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or director as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time. Except where the context otherwise requires, wherever used the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense.
     20. Severability. If any covenant or provision hereof is determined to be
void or unenforceable in whole or in part, it shall not be deemed to affect or
impair the invalidity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than overbreadth, the offending
provision will be

- 10 -



--------------------------------------------------------------------------------



 



modified so as to maintain the essential benefits of the bargain among the
parties hereto to the maximum extent possible, consistent with law and public
policy.
     21. Amendment. No amendment, modification, waiver, termination or discharge
of any provision of this Agreement, or consent to any departure therefrom by
either party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by each of the
LIN Companies and Executive, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which it is given. No provision of this Agreement
shall be varied, contradicted or explained by any oral agreement, course of
dealing or performance or any other matter not set forth in an agreement in
writing and signed by each of the LIN Companies and Executive.
     22. Choice of Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island. Employee
hereby (a) submits to personal jurisdiction in the State of Rhode Island for any
action arising out of or in connection with this Agreement; (b) waives any and
all personal rights under the laws of any state to object to jurisdiction within
the State of Rhode Island; and (c) agrees that for any cause of action arising
out of or in connection with this Agreement, venue is solely proper in any state
or federal court within Rhode Island.
     23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.
     24. Certain Definitions. The capitalized terms contained and used in this
Agreement which are defined below shall have the respective meanings ascribed to
them as follows:
          (a) “Change in Control” shall mean the occurrence of any of the
following events:
               (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of Parent to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act, other than one or more members of the
Shareholder Group;
               (ii) a majority of the Board of Parent shall consist of Persons
who are not Continuing Directors;
               (iii) the acquisition by any Person or Group (other than (A) one
or more members of the Shareholder Group or (B) with respect to a transferee of
shares of Class C Common Stock, par value $0.01 per share, of Parent, (1) one or
more members of the Shareholder Group or (2) any Person approved by an
affirmative vote of no less than two-thirds of the disinterested members of the
Board of Parent) of the power, directly or indirectly, to vote

- 11 -



--------------------------------------------------------------------------------



 



or direct the voting of securities having more than 50% of the ordinary voting
power for the election of directors of Parent;
               (iv) the acquisition by any Person or Group of shares of the
capital stock of Parent representing in the aggregate more than 40% of the
issued and outstanding shares of such capital stock and, as of the time of such
acquisition, no other Person or Group holds, in the aggregate, a greater number
of such shares of capital stock;
               (v) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or group of related Persons for purposes
of Section 13(d) of the Exchange Act, other than to (A) a wholly-owned
subsidiary of Parent or the Company or (B) one or more members of the
Shareholder Group; or
               (vi) Parent shall cease, whether directly or indirectly through
one or more wholly-owned subsidiaries, to have the power to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of the Company.
          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations or other guidelines of general applicability promulgated
thereunder.
          (c) “Continuing Directors” shall mean any Person who (i) was a member
of the Board of Parent on the Appointment Date, (ii) is thereafter nominated for
election or elected to the Board of Parent with the affirmative vote of a
majority of the Continuing Directors who are members of such Board of Parent at
the time of such nomination or election, or (iii) is a member of the Board of
Parent and also a member of the Shareholder Group.
          (d) “Group” means any group of related Persons for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended.
          (e) “Manage” (or “Managing”) means with respect to the business or
operation of a television station, (i) the provision of management services,
(ii) the right to program, or select a substantial portion of the programming
of, such station, including through a local marketing agreement, time brokerage
agreement, joint sales agreement, shared services agreement, or other similar
agreements (collectively, a “Services Agreement”), or (iii) the sale of, or the
right to sell, the advertising of such station through a Services Agreement.
          (f) “Person” shall mean an individual, a corporation, limited
liability company, a partnership, an association, a trust or any other entity or
organization, including any other form of business entity or any government or
political subdivision or an agency or instrumentality thereof.
          (g) “Shareholder Group” shall mean HM Capital Partners, LLC, and any
Person controlling, controlled by or under common control with it.
          (h) “Special Recruitment and Severance Expenses” shall mean the
following expenses of the LIN Companies: (i) expenses incurred in connection
with the

- 12 -



--------------------------------------------------------------------------------



 



retirement of Gary R. Chapman and related severance payments and expenses and
(ii) fees and expenses incurred with respect to the recruitment and severance in
2006, to the extent applicable, of senior management of the LIN Companies or
directors of Parent or other similar one-time expenses relating to any corporate
restructuring in 2006 approved by the Board of Parent or any committee thereof,
including recruitment and executive search fees and expenses and severance
payments and related expenses.
     25. Interpretation. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof. Except where the
context requires otherwise, whenever used in this Agreement, the singular
includes the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or.” The words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.” A reference in
this Agreement to a Section, Paragraph, Exhibit or Schedule is to the referenced
Section, Paragraph, Exhibit or Schedule of this Agreement. The wording of this
Agreement shall be deemed to be the wording mutually chosen by the parties and
no rule of strict construction shall be applied against any party. Unless
expressly provided otherwise, all dollar figures in this Agreement are in the
currency of the United States of America.
     26. Survival. The expiration or termination of this Agreement shall not
relieve any party of any obligations that may have accrued hereunder prior to
such expiration or termination. The provisions of Sections 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, and 20 shall survive the expiration or termination of this
Agreement except as otherwise specifically provided in such Sections.
     27. Assignment. The terms and provisions of this Agreement shall inure to
the benefit of and be binding upon the LIN Companies and each of its respective
successors and assigns. Notwithstanding the foregoing or anything to the
contrary contained herein, this Agreement may not be assigned by the LIN
Companies without Executive’s prior written consent unless the LIN Companies
retain join and several liability with any LIN Company assignee for the
financial obligations under this Agreement. This Agreement may not be assigned,
in whole or in part, by Executive without the written consent of each of the LIN
Companies.
     28. Indemnification. At all times during and after the Service Period the
LIN Companies shall indemnify Executive pursuant to the terms and subject to the
conditions of the certificate of incorporation and bylaws, respectively, of each
of the LIN Companies, as such are in effect as of the Appointment Date.
Executive shall have the benefit of continuing directors’ and officers’
insurance coverage at levels no less favorable than those in effect from time to
time for members of the Board of Parent and the board of directors of the
Company and other members of the LIN Companies’ senior management.
     29. Legal Fees. The LIN Companies shall reimburse one hundred percent
(100%) of Executive’s reasonable legal fees incurred in connection with the
negotiation and execution of this Agreement up to, but not in excess of, Ten
Thousand Dollars ($10,000).

- 13 -



--------------------------------------------------------------------------------



 



     30. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Each party hereto will
receive by delivery or by facsimile or other electronic transmission a duplicate
original of the Agreement executed by each party, and each party agrees that the
delivery of the Agreement by facsimile or other electronic transmission will be
deemed to be an original of the Agreement so transmitted.
     31. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein, including that certain
Severance Agreement, dated as of July 1, 2005, by and among the parties hereto,
which Severance Agreement is hereby terminated.
[The remainder of this page is intentionally blank; signature page follows.]

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

                  Executive:    
 
                /s/ Vincent L. Sadusky                   Vincent L. Sadusky    
 
                LIN TV Corp.    
 
           
 
  By:   /s/ Denise M. Parent
 
        Name: Denise M. Parent         Title: Vice President General Counsel and
Secretary
 
                LIN Television Corporation    
 
           
 
  By:   /s/ Denise M. Parent
 
        Name: Denise M. Parent         Title: Vice President General Counsel and
Secretary  
 
  By:   /s/ Denise M. Parent
 
   

[Signature Page to Employment Agreement]

 



--------------------------------------------------------------------------------



 



                                                                               
                            Percentage:                                        
            Revenue                   Schedule 5(b) (i) (A)                
 
              94.0 %     95.0 %     96.0 %     97.0 %     98.0 %     99.0 %    
100.0 %     101.0 %     102.0 %     103.0 %     104.0 %     105.0 %
 
      89.0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %    
0 %     0 %     0 %     0 %
 
      90.0 %     0 %     25.0 %     30.0 %     35.0 %     40.0 %     45.0 %    
50.0 %     55.0 %     60.0 %     65.0 %     70.0 %     75.0 %
 
      91.0 %     0 %     28.8 %     34.0 %     33.3 %     44.5 %     49.8 %    
55.0 %     60.3 %     65.5 %     70.8 %     76.0 %     81.3 %
 
      92.0 %     0 %     32.5 %     38.0 %     43.5 %     49.0 %     54.5 %    
60.0 %     65.5 %     71.0 %     76.5 %     82.0 %     87.5 %
 
      93.0 %     0 %     36.3 %     42.0 %     47.8 %     53.5 %     59.3 %    
65.0 %     70.8 %     76.5 %     82.3 %     88.0 %     93.8 %
 
      94.0 %     0 %     40.0 %     46.0 %     52.0 %     58.0 %     64.0 %    
70.0 %     76.0 %     82.0 %     88.0 %     94.0 %     100.0 %
 
      95.0 %     0 %     43.8 %     50.0 %     56.3 %     62.5 %     68.8 %    
75.0 %     81.3 %     87.5 %     93.8 %     100.0 %     106.3 %
 
      96.0 %     0 %     47.5 %     54.0 %     60.5 %     67.0 %     73.5 %    
80.0 %     86.5 %     93.0 %     99.5 %     106.0 %     112.6 %
E
      97.0 %     0 %     51.3 %     58.0 %     64.8 %     71.5 %     78.3 %    
85.0 %     91.8 %     98.5 %     105.3 %     112.0 %     118.8 %
B
      98.0 %     0 %     55.0 %     62.0 %     69.0 %     76.0 %     83.0 %    
90.0 %     97.0 %     104.0 %     111.0 %     118.0 %     125.0 %
I
      99.0 %     0 %     58.8 %     66.0 %     73.3 %     80.5 %     87.8 %    
95.0 %     102.3 %     109.5 %     116.8 %     124.0 %     131.3 %
T
      100.0 %     0 %     62.5 %     70.0 %     77.5 %     85.0 %     92.5 %    
100.0 %     107.5 %     115.0 %     122.5 %     130.0 %     137.5 %
D
      101.0 %     0 %     66.3 %     74.0 %     81.8 %     89.5 %     97.3 %    
105.0 %     112.8 %     120.5 %     128.3 %     136.0 %     143.8 %
A
      102.0 %     0 %     70.0 %     78.0 %     86.0 %     94.0 %     102.0 %  
  110.0 %     118.0 %     126.0 %     134.0 %     142.0 %     150.0 %
 
      103.0 %     0 %     73.8 %     82.0 %     90.3 %     98.5 %     106.8 %  
  115.0 %     123.3 %     131.5 %     139.8 %     148.0 %     156.3 %
 
      104.0 %     0 %     77.5 %     86.0 %     94.5 %     103.0 %     111.5 %  
  120.0 %     128.5 %     137.0 %     145.5 %     154.0 %     162.5 %
 
      105.0 %     0 %     81.3 %     90.0 %     98.8 %     107.5 %     116.3 %  
  125.0 %     133.8 %     142.5 %     151.3 %     160.0 %     168.8 %
 
      106.0 %     0 %     85.0 %     94.0 %     103.0 %     112.0 %     121.0 %
    130.0 %     139.0 %     148.0 %     157.0 %     166.0 %     175.0 %
 
      107.0 %     0 %     38.8 %     98.0 %     107.3 %     116.5 %     125.8 %
    135.0 %     144.3 %     153.5 %     162.8 %     172.0 %     181.3 %
 
      108.0 %     0 %     92.5 %     102.0 %     111.5 %     121.0 %     130.5 %
    140.0 %     149.5 %     159.0 %     168.5 %     178.0 %     187.5 %
 
      109.0 %     0 %     96.3 %     106.0 %     115.8 %     125.5 %     135.3 %
    145.0 %     154.8 %     164.5 %     174.3 %     184.0 %     193.8 %
 
      110.0 %     0 %     100.0 %     110.0 %     120.0 %     130.0 %     140.0
%     150.0 %     160.0 %     170.0 %     180.0 %     190.0 %     200.0 %

                                                                               
                            Dollars:                                           
            Revenue                   Schedule 5(b) (i) (B)                
 
              94.0 %     95.0 %     96.0 %     97.0 %     98.0 %     99.0 %    
100.0 %     101.0 %     102.0 %     103.0 %     104.0 %     105.0 %
 
      89.0 %             —       —       —       —       —       —       —      
—       —       —       —  
 
      90.0 %     —       93,750       112,500       131,250       150,000      
168,750       187,500       206,250       225,000       243,750       262,500  
    281,250  
 
      91.0 %     —       107,813       127,500       147,188       166,875      
186,563       206,250       225,938       245,625       265,313       285,000  
    304,638  
 
      92.0 %     —       121,875       142,500       163,125       183,750      
204,375       225,000       245,625       266,250       286,875       307,500  
    328,125  
 
      93.0 %     —       135,938       157,500       179,063       200,625      
222,188       243,750       265,313       286,875       308,438       330,000  
    351,563  
 
      94.0 %     —       150,000       172,500       195,000       217,500      
240,000       262,500       285,000       307,500       330,000       352,500  
    375,000  
 
      95.0 %     —       164,063       187,500       210,938       234,375      
257,813       281,250       304,688       328,125       351,563       375,000  
    398,438  
 
      96.0 %     —       178,125       202,500       226,875       251,250      
275,625       300,000       324,375       348,750       373,125       397,500  
    421,875  
E
      97.0 %     —       192,188       217,500       242,813       268,125      
293,438       318,750       344,063       369,375       394,688       420,000  
    445,313  
B
      98.0 %     —       206,250       232,500       258,750       285,000      
311,250       337,500       363,750       390,000       416,250       442,500  
    468,750  
I
      99.0 %     —       220,313       247,500       274,688       301,875      
329,063       356,250       383,438       410,625       437,813       465,000  
    492,188  
T
      100.0 %     —       234,375       262,500       290,625       318,750    
  346,875       375,000       403,125       431,250       459,375       487,500
      515,625  
D
      101.0 %     —       248,438       277,500       306,563       335,625    
  364,688       393,750       422,813       451,875       480,938       510,000
      539,063  
A
      102.0 %     —       262,500       292,500       322,500       352,500    
  382,500       412,500       442,500       472,500       502,500       532,500
      562,500  
 
      103.0 %     —       276,563       307,500       338,438       369,375    
  400,313       431,250       462,188       493,125       524,063       555,000
      585,938  
 
      104.0 %     —       290,625       322,500       354,375       386,250    
  418,125       450,000       481,875       513,750       545,625       577,500
      609,375  
 
      105.0 %     —       304,688       337,500       370,313       403,125    
  435,938       468,750       501,563       534,375       567,188       600,000
      632,813  
 
      106.0 %     —       318,750       352,500       386,250       420,000    
  453,750       487,500       521,250       555,000       588,750       622,500
      656,250  
 
      107.0 %     —       332,813       367,500       402,188       436,875    
  471,563       506,250       540,938       575,625       610,313       645,000
      679,688  
 
      108.0 %     —       346,875       382,500       418,125       453,750    
  489,375       525,000       560,625       596,250       631,875       667,500
      703,125  
 
      109.0 %     —       360,938       397,500       434,063       470,625    
  507,188       543,750       580,313       616,875       653,438       690,000
      726,563  
 
      110.0 %     —       375,000       412,500       450,000       487,500    
  525,000       562,500       600,000       637,500       675,000       712,500
      750,000  





--------------------------------------------------------------------------------



 



Schedule 12
Geographic Scope of Non-Solicitation
The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.

 



--------------------------------------------------------------------------------



 



Schedule 16
Notices

     
If to Executive:
  To the address as shall most currently appear on the records of the Company
 
   
 
  With a copy to:
 
   
 
  Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  1285 Avenue of the Americas
 
  New York, NY 10019-6064
 
  Attn: Michael J. Segal, Esq.
 
  Fax: 212-757-3990
 
   
If to the LIN Companies:
  LIN Television Corporation
 
  4 Richmond Square, Suite 200
 
  Providence, RI 02906
 
  Attn: General Counsel
 
  Fax: (401) 454-2817

 